


110 HCON 345 IH: Recognizing the 50th anniversary of the

U.S. House of Representatives
2008-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 345
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2008
			Mr. Tiberi (for
			 himself, Mr. Baird,
			 Mr. Ehlers, and
			 Mr. Gordon of Tennessee) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Recognizing the 50th anniversary of the
		  signing of the Antarctic Treaty.
	
	
		Whereas the Antarctic Treaty was signed by 12 nations in
			 Washington, DC, on December 1, 1959, with the interests of science and
			 the progress of all mankind;
		Whereas the Antarctic Treaty was established to continue
			 and develop international cooperation on the basis of freedom of
			 scientific investigation in Antarctica as applied during the International
			 Geophysical Year;
		Whereas the Antarctic Treaty came into force on June 23,
			 1961, after its unanimous ratification by the seven claimant nations
			 (Argentina, Australia, Chile, the French Republic, Norway, and the United
			 Kingdom of Great Britain and Northern Ireland) and five other nations (Belgium,
			 Japan, the Union of South Africa, the Union of Soviet Socialist Republics, and
			 the United States of America), who had collaborated in Antarctic research
			 activities during the International Geophysical Year from July 1, 1957, through
			 December 31, 1958;
		Whereas no acts or activities taking place while
			 the present treaty is in force shall constitute a basis for asserting,
			 supporting, or denying a claim to territorial sovereignty in
			 Antarctica;
		Whereas the Antarctic Treaty established a firm foundation
			 for the United States of America and the Union of Soviet Socialist Republics to
			 cooperate during the cold war;
		Whereas the 14 articles of the Antarctic Treaty provide an
			 ongoing firm foundation to successfully maintain the region south of 60 degrees
			 south latitude, nearly 10 percent of the Earth, for peaceful purposes
			 only;
		Whereas the Antarctic Treaty provides an ongoing firm
			 foundation for nations to continuously meet for the purpose of
			 exchanging information, consulting together on matters of common interest
			 pertaining to Antarctica, and formulating and considering, and recommending to
			 their Governments, measures in furtherance of the principles and objectives of
			 the treaty;
		Whereas the Antarctic Treaty prohibits any measure
			 of a military nature, despite the complete absence of indigenous human
			 populations and extreme isolation of the continent surrounded by oceans at the
			 bottom of the Earth;
		Whereas the Antarctic Treaty became the first nuclear arms
			 agreement in our world by establishing that any nuclear explosions in
			 Antarctica and the disposal there of radioactive waste material shall be
			 prohibited;
		Whereas common interests among the Antarctic Treaty
			 nations facilitated the development and ratification of the Convention on the
			 Conservation of Antarctic Marine Living Resources;
		Whereas the Antarctic Treaty now has 46 nation signatories
			 that together represent nearly 90 percent of the human population;
		Whereas the scientific basis of international cooperation
			 founded by the Antarctic Treaty offers humankind an institutional precedent for
			 the peaceful governance of international spaces;
		Whereas in celebration of the 50th anniversary of the
			 International Geophysical Year, the United States House of Representatives and
			 United States Senate in their concurrent resolutions and the Antarctic Treaty
			 Consultative Parities in their Edinburgh Declaration recognize the current
			 International Polar Year for its contributions to global science and
			 international cooperation; and
		Whereas the International Polar Year program has endorsed
			 the Antarctic Treaty Summit: Science-Policy Interactions in International
			 Governance that will be convened in Washington, DC, at the Smithsonian
			 Institution on the 50th anniversary of the Antarctic Treaty: Now, therefore, be
			 it
		
	
		That the Congress—
			(1)recognizes that the Antarctic Treaty has
			 successfully ensured the use of Antarctica for peaceful purposes only
			 and the continuance of international harmony continuously for the past
			 half century; and
			(2)encourages diverse international and
			 interdisciplinary collaboration in the Antarctic Treaty Summit to identify
			 lessons and stories from 50 years of international cooperation under the
			 Antarctic Treaty that have legacy value for humankind.
			
